DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/02/2020 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/02/2020.  The information disclosed therein was considered.

Allowable Subject Matter  
Claims 1-10 are allowable. 
	Regarding claim 1, Chung et al (US5448682) discloses a neural network computation circuit including semiconductor storage elements(FIG 1A; col 1 line 55 – col 2 line 3 discloses multilayer neural network comprises storage elements  array cells) , the neural network computation circuit comprising:  15a memory array that includes a plurality of memory cells arranged in rows and columns (50), each of the plurality of memory cells being connected to one of a plurality of word lines and one of a plurality of bit 
	Aparin et al (US8676734 FIG 3 and 3A; discloses neuro processor chip storing synapse weights and able to remove and connect memory to a neuron processor chips). 
Birdwell et al (US10248675 FIG 7B and 9; discloses neuron computations operations). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination each of the plurality of 20in-area multiple-word line selection circuits setting the n word lines included in a corresponding one of the plurality of word line areas in a selected state or a non-selected state, each of the plurality of in-area multiple-word line selection circuits includes a first latch and a second latch provided for each of the n word lines, 25determines a set state of the first latch 
However, with respect to claim 6, none of the prior art teaches, suggests or renders obvious, either alone in combination each of the plurality of in-area multiple-word line selection circuits 15includes a first latch, a second latch, and a switching circuit that is connected to an output of the first latch provided for each of the n word lines, with an area selection signal, an in-area word line control signal, a first latch control signal, a second latch control signal, a word line selection signal, and a mode switching signal that are controlled by the control circuit, when the 20mode switching signal is in a signal state that corresponds to the neural network computation operation mode, each of the plurality of in-area multiple-word line selection circuits determines a set state of the first latch and a set state of the second latch and sets the corresponding word line based on the set state of the first latch via the switching circuit in a selected state or a 25non-selected state, as the neural network computation operation mode, and when the mode switching signal is in a signal state that corresponds to the memory operation mode, each of the plurality of in-area multiple-word line 42selection circuits sets the corresponding word line based on the area selection signal, the in-area word line control signal, and the word line selection signal via the switching circuit in a selected state or a non-selected state, as the memory operation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827